UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of July 2009 EXFO Electro-Optical Engineering Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Page 1 of 28 On July 27, 2009, EXFO Electro-Optical Engineering Inc., a Canadian corporation, restated note 14 of its unaudited interim consolidated financial statements for the three and nine months ended May31,2009. The company previously reported that there were no significant differences between the netearnings (loss) under Canadian GAAP ascompared to U.S. GAAP. However, U.S. GAAP net loss has been restated to report that under U.S.GAAP, the preliminary impairment loss ofgoodwill is lower than initially reported. Thedifference is due to a different carrying value of goodwill under U.S.GAAP before the impairment loss, as a result of a previously reported difference between Canadian and U.S. GAAP that arose when recording impairment of goodwill in fiscal 2002. Page 2 of 28 TABLE OF CONTENTS Signatures Accompanying Letter Interim Consolidated Balance Sheet Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Income Unaudited Interim Consolidated Statements of Retained Earnings and Contributed Surplus Unaudited Interim Consolidated Statements of Cash Flows Notes to Unaudited Interim Consolidated Financial Statements Page 3 of 28 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO ELECTRO-OPTICAL ENGINEERING INC. By: /s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: July 27, 2009 Page 4 of 28 Table of Contents July 27, 2009 For the three and nine months ended May31,2008 and May31,2009, we previously reported that there were no significant differences between the netearnings (loss) under Canadian GAAP ascompared to U.S. GAAP. However, U.S. GAAP net loss has been restated to report that under U.S.GAAP, the preliminary impairment loss of goodwill of $21,713,000 for the three and nine months ended May 31, 2009 is lower by $8,406,000, resulting in a U.S. GAAP net loss of $14,940,000, or$0.25 per share for the three months ended May 31, 2009, compared to $23,346,000, or $0.39 per share as previously reported, and a net loss of $6,998,000, or $0.11 per share, for the nine months ended May 31, 2009, compared to $15,404,000, or $0.25 per share as previously reported. Thedifference is due to a different carrying value of goodwill under U.S.GAAP before the impairment loss, as a result of a previously reported difference between Canadian and U.S. GAAP that arose when recording impairment of goodwill in fiscal 2002. Currently herewith, the company is filing its unaudited interim consolidated financial statements for the three and nine months ended May31,2009 comprising the appropriate restatements in the note 14 to reflect the changes discussed in this letter. /s/ Pierre Plamondon Pierre Plamondon, CA Vice-President, Finance and Chief Financial Officer Page 5 of 28 Table of Contents EXFO Electro-Optical Engineering Inc.
